Name: 68/359/EEC: Council Decision of 15 October 1968 applying Articles 48 and 49 of the Treaty to the French overseas departments
 Type: Decision
 Subject Matter: overseas countries and territories;  employment
 Date Published: 1968-10-19

 19.10.1968 EN Official Journal of the European Communities L 257/1 COUNCIL DECISION of 15 October 1968 applying Articles 48 and 49 of the Treaty to the French overseas departments (68/359/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 227 (2) thereof; Having regard to the proposal from the Commission; Whereas the second subparagraph of Article 227 (2) provides that the Council shall determine the conditions under which the provisions of the Treaty other than those contained in the first subparagraph of paragraph 2 of that Article, and in particular the provisions of Articles 48 and 49 of the Treaty, are to apply to the French overseas departments; Whereas freedom of movement for workers is likely to promote the economic and social development of those departments; HAS DECIDED AS FOLLOWS: Article 1 Articles 48 and 49 of the Treaty establishing the European Economic Community and the measures taken in implementation of those Articles shall apply to the French overseas departments. Article 2 This Decision shall be published in the Official Journal of the European Communities, under Legislation I. It shall enter into force on the twentieth day following its publication. Done at Luxembourg, 15 October 1968. For the Council The President G. SEDATI